 



[GE LOGO]
Exhibit 10(m)
GE Capital Financial
GE Capital Financial Inc.
4246 South Riverboat Road, Salt Lake City, UT 84123
801 517-5000
February 12, 2004
LESCO, Inc
15885 Sprague Road
Strongsville, Ohio 44136
Attention: Jeff Rutherford, Chief Financial Officer
Re: Credit Based Promotion Pricing Adjustments
Jeff:
Reference is made to that certain Private Label Business Credit Program
Agreement, dated as of December 16, 2003 (the “Program Agreement”) by and among
LESCO, Inc., an Ohio corporation (“LESCO”), LESCO Services, Inc., an Ohio
corporation (“LSI”), AIM Lawn & Garden Products, Inc, an Ohio corporation
(“AIM”), and LESCO Technologies, LLC, a Nevada limited liability company
(“LTLLC” and together with LESCO, LSI and AIM, the “LESCO Parties”), on the one
hand, and GE Capital Financial Inc, a Utah industrial loan corporation (“Bank”),
on the other. Capitalized terms not otherwise defined herein shall have the
meaning given to such terms set forth in the Program Agreement.
As you know, the Program Agreement contemplates that the LESCO Parties and Bank
may, from time to time offer credit based promotions to the commercial customers
of the LESCO Parties. The terms of those promotions available as of the Program
Commencement Date are set forth on Schedule 3.5(d) of the Program Agreement. You
have requested that Bank amend Schedule 3.5(d) to provide for additional credit
based promotions covering four and five month deferred payment periods. Subject
to the terms and conditions contained in this letter agreement, Bank is willing
to provide such additional credit based promotions. The newly added credit based
promotions and the corresponding Promotional Fee Percentages and interest rate
adjustments are set forth on the attached amended Schedule 3.5(d), which is
hereby incorporated by reference into the Program Agreement.
Except as specifically amended hereby, the Program Agreement, and all terms
contained therein, remains in full force and effect and the newly added credit
based promotions reflected in the attached amended Schedule 3.5(d) shall be
subject to the terms and conditions of the Program Agreement, including the
re-pricing and interest adjustment provisions of Article 3. The Program
Agreement, as amended by this letter agreement, constitutes the entire
understanding of the parties with respect to the subject matter hereof.
This letter agreement may be executed in counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one agreement.

 



--------------------------------------------------------------------------------



 



The execution, delivery and performance of this letter agreement has been duly
authorized by all requisite corporate action on the part of the LESCO Parties
and Bank and upon execution by each party, will constitute a legal, binding
obligation thereof.

            Very truly yours,


GE CAPITAL FINANCIAL INC.
      By:   /s/ Brent P. Wallace         Name:   Brent P. Wallace       
Title:   Executive Vice President-CFO     

Acknowledged and agreed to this 27th day of February, 2004

        THE LESCO PARTIES:

LESCO, INC.
      By:   /s/ Jeffrey Rutherford         Name:   Jeffrey Rutherford       
Its: Senior Vice President and Chief Financial Officer        LESCO SERVICES,
INC.
      By:   /s/ Jeffrey Rutherford         Name:   Jeffrey Rutherford       
Its: Vice President and Chief Financial Officer        LESCO TECHNOLOGIES, LLC
      By:   /s/ Jeffrey Rutherford         Name:   Jeffrey Rutherford       
Its: Vice President and Chief Financial Officer        AIM LAWN & GARDEN
PRODUCTS, INC.
      By:   /s/ Jeffrey Rutherford         Name:   Jeffrey Rutherford       
Its: Vice President and Chief Financial Officer     

2



--------------------------------------------------------------------------------



 



SCHEDULE 3.5(d)
To
Business Credit Program Agreement
Initial Promotional Fee Percentages
Available as of the Program Commencement Date
I.  Promotional Fee Percentages. The following chart sets forth the Promotional
Fee Percentages applicable to the Program as of the Program Commencement Date.
Also set forth are the Interest Rate Adjustments contemplated by Section 3.6.

                                  Credit Based Promotions   Promotional Fee
Percentages   Interest Rate   Interest Rate                     Adjustment Per  
Adjustment Per 25                     25 Basis Points   Basis Points Deferred
Payment Periods   Prox Accounts   BRC Accounts   Prox Accounts   BRC Accounts
3 Months
    2.81 %     2,79 %   7bps   4bps
4 Months
    3.40 %     4.68 %   9bps   7bps
5 Months
    3.96 %     6.16 %   11bps   9bps
6 Months
    4.59 %     7.67 %   13bps   11bps
7 Months
    4.99 %     8.61 %   15bps   12bps
8 Months
    5.47 %     10.24 %   17bps   14bps
9 Months
    5.90 %     11.45 %   19bps   16bps

3